Citation Nr: 1013109	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-06 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable rating for service 
connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from July 1967 until November 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Baltimore, 
Maryland

In January 2010, the Veteran testified at a video hearing 
before the undersigned.  A transcript of the hearing is of 
record.


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the Veteran's service-connected erectile dysfunction is 
characterized by partial loss of erectile power.


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.l15b, Diagnostic Code 7599-7522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to 
all elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The Veteran's erectile dysfunction, claim arises from an 
appeal of the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA and private treatment and examination.  
Moreover, the Veteran's statements in support of the claim 
are of record. The Board has carefully reviewed such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.

For the above reasons, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

The Board has reviewed all of the evidence in the claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

The Veteran is claiming entitlement to a higher rating for 
his service-connected erectile dysfunction.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

At the outset, the Board notes that the Veteran's claim of 
entitlement to a higher rating for erectile dysfunction is 
an appeal from the initial assignment of a disability 
rating.  As such, the claim requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Entitlement to service connection for erectile dysfunction 
was granted in July 2006, and the RO assigned a 
noncompensable disability rating pursuant to 38 C.F.R. § 
4.115b, DC 7599-7522, effective July 27, 2005.  The erectile 
dysfunction has been rated under DC 7522, which provides for 
a 20 percent rating for deformity of the penis with loss of 
erectile power.  In addition, that code provides that 
entitlement to special monthly compensation (SMC) under 38 
C.F.R. § 3.350 should be considered.  However, entitlement 
to special monthly compensation (SMC) for loss of a creative 
organ has already been granted and will not be discussed 
herein.  See July 2006 Rating Decision.

Private and VA medical assessments in the file reflect that 
the Veteran has had difficulty with sexual intercourse for 
several years.  On VA examination in May 2006, he stated 
that he had had erectile dysfunction starting in about 2004, 
and at that time the Veteran noted he was completely 
impotent.  Physical examination revealed that there were no 
lesions, the testes were of normal size and no masses were 
shown.  The Veteran also stated that he had been placed on 
medication for his condition, but stated that it did not 
help. 

A June 2008 letter to the Board from a private examiner, 
A.N., M.D., indicated the Veteran was diagnosed with 
erectile dysfunction.  Moreover, he stated that the Veteran 
had a "lack of full erection and thus there is deformity, in 
that the penis is not able to adequately penetrate."  The 
examiner also stated there was a loss of power, since the 
erection was incomplete.  A video hearing was conducted and 
the case was held open for 60 days so that the Veteran's 
private doctor could submit a letter regarding the Veteran's 
condition.  The Board received a letter in March 2010 from 
A.N., M.D., which reiterated the Veteran's diagnosis of 
erectile dysfunction and once again attributed this as the 
cause of his "penile deformity" and loss of erectile power.  
No other medical evidence demonstrates deformity of the 
penis.

The Board acknowledges that the Veteran suffers from 
erectile dysfunction.  However, the medical evidence of 
record does not indicate any penile deformity. Indeed, the 
private examiner A.N., M.D., stated in his letter that the 
penile deformity was, in fact, the erectile dysfunction 
itself.  However, the word "deformity" is defined as "a 
bodily malformation."  Webster's II New Riverside University 
Dictionary (1999).  The lack of full erectile power, while 
certainly a bodily malfunction, is not a malformation or 
deformity in the regular use of the term.   

For the above reasons, the statements from A.N., M.D., do 
not serve as a basis for a compensable rating here.  
Moreover, no other evidence of record demonstrates any 
deformities of the penis such as to warrant a compensable 
evaluation.     

The Board finds that the preponderance of the evidence is 
against the grant of a compensable rating for service-
connected erectile dysfunction under DC 7522, as 
there is no evidence that the Veteran has a penile 
deformity.  The rating schedule does not provide for a 
separate compensable rating for erectile dysfunction alone, 
in addition to the rating assigned for his diabetes and the 
special monthly compensation, which has already been 
awarded.  In fact, that would constitute pyramiding, which 
is prohibited under 38 C.F.R. § 4.14.

Based on the foregoing, there is no support for a 
compensable evaluation for the Veteran's erectile 
dysfunction.  Again, such disability is being compensated 
via the award of SMC based on loss of use of a creative 
organ.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 V.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to an initial compensable rating for service 
connected erectile dysfunction is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


